DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments entered on 06/07/2022 have been accepted and entered. All objections and 112(d) rejections set forth in the office action mailed on 03/08/2022 have been overcome.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 06/07/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 03/08/2022 has been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record is Reid (GB 543753 A1) in view of Guler (US 20060125283 A1) and Geiser (US 8622368 B2). Reid teaches of a door mechanism comprising (Pg. 2, lines 58-62; Fig. 1, valve element 1)
A door (Fig. 1, valve element 1); and
a door closure mechanism for moving the door between a first, open, position and second, closed position, the door closure mechanism comprising (Pg. 1, lines 71-83):
a drive screw (Fig. 1, spindle 3), the drive screw having a first, right handed thread portion and a
second, left handed thread portion (Pg. 2, lines 63-65; Fig. 1, screw threads 4 & 5);
a first drive nut threadedly engaged with the first thread portion (Pg. 2, lines 63-67; Fig. 1, nut-
member 6);
a second drive nut threadedly engaged with the second thread portion (Pg. 2, lines 63-67; Fig. 1,
nut-member 7);
a first drive linkage pivotally coupled to the first drive nut at one end and to the door at a
second, opposed end (Fig. 1, links 8, element 10, common pivot 12, lug 13);
a second drive linkage pivotally coupled to the second drive nut at one end and to the door at a second, opposed end (Fig. 1, links 8, element 11, common pivot 12, lug 13);
wherein rotation causes the first and second drive in opposite directions along the drive screw
so as to raise or lower the door relative to the drive screw (Pg. 2, lines 70-74).
Reid fails to teach a drive motor coupled to a drive screw, the drive screw having a first, right handed thread portion and a second, left handed thread portion;
a universal joint arranged between the second ends of the first and second drive linkages and the door; and
a stabilizer for resisting rotation of the door relative to the universal joint;
wherein the stabilizer comprises a support mounted to the universal joint and at least one flexible element mounted to the support at one end and coupled to the door at an opposed end.
Guler teaches of a drive arrangement for a hatch that has a drive motor (Fig. 3, drive motor 7)
coupled to a drive screw (drive worm 30), the drive screw having a first, right handed thread portion and
a second, left handed thread portion (¶ [0041], worm threads which run opposite one another);
Geiser teaches of a universal joint arranged between the second ends of the first and second drive linkages and the door (ball joint 43b located on the door and the end of the support 40); and
valve with a stabilizer for resisting rotation of the door relative to the
universal joint (Fig. 2, spring 51, ball joint 43b).
	None of the prior art of record teaches wherein the stabilizer comprises a support mounted to the universal joint and at least one flexible element mounted to the support at one end and coupled to the door at an opposed end.
	The “flexible element” in light of the 112(f) interpretation set forth in the office action mailed on 03/08/2022 is interpreted as a flexible pin. None of the known prior art teaches of a flexible pin that is mounted to a support of a universal joint and a door. The use and organization of the flexible pin in this manner puts independent claim 1 into a position of allowance. By virtue of dependency to independent claim 1, claims 3 and 7-15 are considered allowable as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                         

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762